Title: Virginia Delegates to Merchants of Virginia, [ca. 24 April] 1781
From: Virginia Delegates
To: Virginia Merchants


Gentn.
[ca. 24 April 1781]
The Underwritten delegates from the State of Virginia Sensible of the distress of that and the Southern states for want of arms, and anxious for the relief of their own state in particular as well as its neighbouring States, were desireous of persuing every measure for that purpose; They were exceedingly happy to be informed that you Gentn. were not only possessed of the necessary means, but of the patriotic disposition, to forward so desireable a work, and therefore not only listend with pleasure to your proposals for purchasing a Number of arms, that were laying in the Public Magazines and might with some small repairs be soon made Serviceable, and of forwarding them (after having them repaird) to the State of Virginia with Expedition, but took every step in their Power to facilitate your disinterested and Patriotic intentions: We then understood that your intentions were to lay out the money arising from a Qy. of Tobo. in your hands to purchase the said arms of the Public and fit them up with all possible Expedition, Paying for them at a reasonable and moderate Price which the board of War shd. ascertain and engage that they shd. be deliverd to the Executive of Virginia, at a moderate profit to yourselves for the Purchase and trouble—we engaging to give you draughts on the State treasury Payable at Sight—at the real Value without your Suffering by any casual intervening depreciation. We are unhappy on account of our suffering Country, on a revisal[?] and consideration of the terms presented in writing, to concieve it impossible that we can on behalf of the State engage on terms which would be so evidently disadvantageous to the State without promising more expedition, or a more speedy relief, than may probably be had in the common mode, while from the terms you propose the Public will reap no additional advantage but be subject to the payment of the whole expences of fiting and transporting the Arms[,] of furnishing the money for the payment of the first Cost, and an addition of fifty P Cent; which being guarded against depreciation is, we consider a profit too great for us to agree to,
